 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    PERVAIZ A. CHAUDHRY, M.D., et al.,                  Case No. 1:16-cv-01243-LJO-SAB

12                   Plaintiffs,                          ORDER DIRECTING CLERK OF THE
                                                          COURT TO TERMINATE DEFENDANT
13            v.                                          DEIDRE KAPPMEYER AS A PARTY TO
                                                          THIS ACTION PURSUANT TO FED. R.
14    DR. KAREN SMITH, et al.                             CIV. P. 41(a)

15                   Defendants.                          (ECF No. 59)

16

17            On January 24, 2019, a stipulation was filed to dismiss Defendant Deidre Kappmeyer

18 from this action with prejudice under Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Rule

19 41(a) of the Federal Rules of Civil Procedure allows a party to dismiss some or all of the
20 defendants in an action through a Rule 41(a) notice. Wilson v. City of San Jose, 111 F.3d 688,

21 692 (9th Cir. 1997). In light of the stipulation of the parties, Defendant Deidre Kappmeyer, shall
     be terminated in this action, with each party to bear its own costs and attorney fees.
22

23
     IT IS SO ORDERED.
24
     Dated:     January 26, 2019
25                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
